Citation Nr: 1400582	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from December 14, 2009 to March 1, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period on or after May 1, 2010.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, March 2009, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that the Veteran is now represented by the above-named representative.  A properly completed VA Form 21-22 is of record.

The Board also notes that RO addressed the issue of entitlement to service connection for hepatitis C in the March 2009 statement of the case (SOC) related to the January 2008 rating decision.  However, the Veteran had specifically withdrawn this issue from appellate consideration in a January 2009 written submission, and he did not otherwise submit a substantive appeal through a properly completed VA Form 9 or a similar written submission containing the necessary information to complete an appeal as to this issue.  38 C.F.R. §§ 20.200, 20.202 (2013).  In addition, the Virtual VA electronic claims file shows that the Veteran's claim for a total disability rating based on individual unemployability (TDIU) was denied by the RO in an April 2012 rating decision; however, the Veteran has not expressed disagreement with this decision to date.  Thus, the issues of service connection for hepatitis C and entitlement to a TDIU are not currently before the Board.
In September 2009 and January 2011, hearings were held before a Decision Review Officer (DRO) at the RO in regard to the issues of service connection for hearing loss and sleep apnea, and PTSD, respectively.  Transcripts of the proceedings are of record.

A Board hearing was held before the undersigned Acting Veterans Law Judge by videoconference from the RO in June 2011, and a transcript is of record.  As noted on the record, the Acting Veterans Law Judge assumed jurisdiction over the issue of service connection for sleep apnea.  The Acting Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a written waivers of the RO's initial consideration.

A review of the Virtual VA and VBMS electronic claims files reveals additional evidence of the Veteran's ongoing VA treatment (Virtual VA).  It is unclear from the record if the AOJ electronically reviewed this evidence in relation to the issues being decided herein, and a waiver from the Veteran is not of record.  However, these additional records do not show a permanent increase in severity of symptoms for the time period reviewed in this decision so as to suggest a different outcome to the case.  Thus, such evidence does not materially alter the outcome of the case and is not pertinent to the issue on appeal (i.e., does not have a bearing on the outcome of the appellate issue).  As such, the Board finds that remand for initial RO/AOJ review of this evidence is not necessary, and there is no prejudice to the Veteran in proceeding with consideration of the evidence in the Virtual VA file.

In addition, the Board observes that the RO reviewed certain evidence in relation to the Veteran's TDIU claim noted above, some of which is not associated with the claims file before the Board, including a September 2011 VA general medical examination and written briefs from the Veteran's representative.  In an October 2011 written brief for the claims on appeal, the Veteran's representative waived the RO's initial consideration of evidence submitted after prior certification of the appeal.  To the extent this waiver does not specifically cover evidence reviewed for the TDIU claim, the Board finds that this evidence is not pertinent to the issue on appeal.  In addition, the Veteran's representative has submitted argument on the Veteran's behalf for the appeal since of the date of notification of the RO's decision on the TDIU claim, to include a copy of the October 2011 VA mental health examination.  As such, remand to obtain this additional evidence is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.

The issues of entitlement to service connection for hearing loss and obstructive sleep apnea, to include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period on or after May 1, 2010, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2.  Throughout the pendency of the entire appeal, excluding the period of temporary total evaluation for hospitalization, the Veteran's PTSD has not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met for the period on or after May 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met for the period from December 14, 2009 to March 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board observes that the Veteran was not provided VCAA-compliant notice in regard to his claim for an increased evaluation for PTSD.  Nonetheless, the Board finds that any notice deficiency in this regard was not prejudicial to the Veteran.  The Veteran has not contended otherwise.  See Shinseki v. Sanders, 556 U.S. 396, 398-99 (2009) (error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  During the course of the appeal, the Veteran and his representative were provided procedural documents (e.g., a rating decision and SOC) setting out the applicable law, summarizing the evidence, and discussing VA's reasons for denying the claim.  The Veteran was also provided with multiple VCAA notices in relation to other claims which explained how disability ratings and effective dates are determined.

The Veteran and his representative have also expressed an understanding of the principles involved, inasmuch as they listed and provided evidence to support the claim and advanced supportive argument, to include argument in both DRO and Board hearings.  Moreover, the DRO hearing was held prior to the readjudication of the claim in the SOC.  Thus, the Veteran had actual knowledge of the information needed to substantiate the claim, and a reasonable person could be expected to understand what information was needed to support the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (notice error not prejudicial because appellant demonstrated actual knowledge of information and evidence necessary to substantiate claim by way of arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  In summary, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision. 

It is also noted that remanding this case to the RO for further notice development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Simply stated, as the Veteran is found to be clearly aware of what he needs to present in order to prevail in this claim, there is no reason to provide him with additional notice regarding information he already knows.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  Moreover, the Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as transcripts of the DRO and Board hearings.

The Veteran was afforded VA examinations in February and October 2011 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and the claims file, as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.
Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

As previously noted, the Veteran testified at hearings before an RO official and the undersigned Acting Veterans Law Judge in June 2011.  Both VA officials clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that all necessary development has been accomplished, and there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as explained below, a uniform rating is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected PTSD, which is currently assigned a 70 percent evaluation for the period from December 14, 2009 to March 1, 2010 and a 50 percent evaluation for the period on or after May 1, 2010, pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Rating Mental Disorders), Diagnostic Code 9411.  In particular, the Veteran and his former representative have both indicated that the Veteran was seeking a 70 percent evaluation for the period following the temporary total evaluation, and his current representative has not contended otherwise.  See, e.g., March 2011 VA Form 9 and VA Form 646 ("Veteran is requesting higher evaluation of PTSD to the 70 percent level."); June 2011 Bd. Hrg. Tr. at 7 (Veteran stating that he would "like to see [the 70 percent evaluation] reinstated again right today."); October 2011 representative written brief.

Historically, in the May 2010 rating decision on appeal, the RO increased the Veteran's PTSD evaluation from 50 to 70 percent, effective from December 14, 2009; assigned a temporary total evaluation from March 1, 2010 to May 1, 2010 for a period of VA hospitalization; and restored a 50 percent evaluation thereafter.  As these actions were undertaken in the same rating decision, the Board finds that the restoration of the evaluation to 50 percent following the Veteran's period of hospitalization is not tantamount to a reduction, as alleged by the Veteran's former representative during the June 2011 Board hearing.  Thus, the necessary notification procedures for a rating reduction are not applicable in this case, and to decide the increased evaluation claim at this time is not prejudicial to the Veteran in this regard.

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (agreeing with Court's interpretation in Mauerhan).

In addition, the Federal Circuit recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, GAF (Global Assessment of Functioning) scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); see also 38 C.F.R. §§ 4.125, 4.130 (incorporating DSM-IV in the rating schedule).  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Veteran has a history of mental health treatment through the VA and the Norwich Vet Center.  In April 2009, the Veteran had an initial meeting with a new VA mental health provider, as his previous provider had retired.  At that time, the Veteran reported that his mood had been "up and down" in the context of "terrible" business conditions, and he had irritability related to his son.  He also reported having other symptoms including nightmares, intrusive thoughts, and some avoidance behaviors.  On mental status examination, the Veteran was casually dressed and awkward, with poor eye contact which improved over the course of the session.  His mood was "[e]h," affect was irritable and congruent, and speech was of normal rate, rhythm, and prosody.  He denied suicidal and homicidal ideations, and there was no evidence of delusions/paranoia or hallucinations.  His insight was poor, as he did not think there might be a connection between financial conditions or his Vietnam anniversary and his mood; his judgment was fair.  Following examination, the diagnosis was major depression without psychotic symptoms, recurrent, and PTSD, moderate, chronic.  A GAF score of 60 was assigned, and medication was continued.

A July 2009 VA treatment record shows that the Veteran reported that his mood was about the same from the previous appointment, but he admitted to drinking significant amounts of alcohol daily since 1999 and was interested in pursuing sobriety, to include enrollment in the VA Northampton inpatient rehabilitation program.  Following examination revealing an impression consistent with the last mental health examination, a GAF score of 50 was assigned.

Thereafter, treatment records dated up to the Veteran's inpatient admission in March 2010 show ongoing treatment for similar symptoms, to include stress due to financial and employment difficulties, with similar findings following mental status examination, as discussed above.  See, e.g., August, September, December 2009 VA treatment records.  GAF scores included in VA treatment records during this time period were assessed as 47 or 50.  

In September 2009, the Veteran was noted to be stable but struggling, to include efforts to decrease his alcohol intake.  At that time, it was noted that his insight was poor, inasmuch as he was surprised to learn that chronic drinking could affect mood.  In December 2009, the Veteran reported that his business had "gotten bad" since his last visit, which was a source of anxiety.  He reported previous thoughts of injuring himself in a motorcycle accident "so [his] wife could get some money," but "laughed it off" at the present time.

The Veteran resumed ongoing mental health treatment in April 2010 following his inpatient program.  At that time, he reported that the program was mostly a social experience.  He drank during a significant portion of the program (four of six weeks) and did not do the homework, resuming his previous alcohol intake when he returned home.  He questioned why "everyone keep[s] asking [him] about goals" and why goals were necessary.  He also indicated that he did not want to pursue treatment for alcohol use at that time.  Following mental status examination, the findings were significantly similar to those prior to his period of inpatient treatment, to include poor insight and fair judgment, but no suicidal or homicidal ideations, or evidence of delusions/paranoia or hallucinations.  The provider noted that the Veteran's PTSD symptoms were confounded by alcohol intake, and that he continued to experience significant financial stressors.  A GAF score of 47 was assigned.

A June 2010 VA treatment record shows that the Veteran was advised to stop alcohol ingestion entirely, particularly in light of his new diagnosis of compensated hepatitis C cirrhosis.  It was noted that the Veteran continued to drink alcohol and that he did not really think it was affecting his liver.

In a December 2010 written submission, the Veteran's treatment provider at the Norwich Vet Center described the Veteran's ongoing symptoms, including nightmares with sleep disturbance, anger and agitation, and loss of control in many situations.  While noting the Veteran's long history of self-employment, it was noted that his business had been failing over the past several years, causing an increase in his anxiety and PTSD.  It was also noted that the Veteran's condition was considered chronic and quite serious in nature, with poor progress and prognosis.

A December 2010 VA treatment record shows that the Veteran was admitted for a three-week inpatient PTSD program at the Northampton VA Medical Center, which he did not complete.  The Veteran reported symptoms including frequent sad mood, anxiety, irritability, fatigability, problems with memory and concentration, social withdrawal, and essential anhedonia, as well as other PTSD-related symptoms as noted in previous mental health treatment records discussed above.  He specifically denied delusions, hallucinations, and current suicidal or homicidal ideation.  On mental status examination, the Veteran was awake, alert, and cooperative, with good eye contact; no tremors or abnormal movements were noted.  His mood was noted to be mildly anxious, with a full range of affect, congruent with mood, and speech was of normal rate, volume, and tone prosody.  His cognition was intact and memory full.  He denied current suicidal and homicidal ideations, with "passive fleeting" thoughts of suicide in the past (most recently a year prior), without plan or intent.  His insight and judgment were good.  Following examination, the diagnosis included PTSD, depression NOS, alcohol abuse, and cannabis abuse.  A GAF score of 40 was assigned.  He was discharged the following day after admitting to several staff members that he consumed alcohol immediately prior to admission (against the facility's intake requirements); he admitted lying about this to the intake nurse.

Thereafter, VA treatment records continue to show ongoing mental health treatment for similar symptoms as previously noted in the record, including depressed mood, sleep disturbance, and financial and employment stress.  These records show that he continued to use cannabis and alcohol to treat mental health symptoms and had a relapse of alcohol use in May 2011 after 4 1/2 months of sobriety.  See, e.g., January, May, June, October, November 2011, March 2012 VA treatment records.  GAF scores included in VA treatment records during this time period were assessed as 50 or 55.

During the January 2011 DRO hearing, the Veteran reported a history of substance use, which he described as "self-medication."  He also reported that he had been experiencing mental health symptoms, to include anger and flashbacks, for many years prior to seeking treatment around 2006.  He indicated that he had difficulty holding down a job for many years because he was unable to work with others, and was only successful in employment when he worked for himself.  See December 2011 DRO Hrg. Tr. at 6-11.

The Veteran was afforded a VA examination in February 2011, during which he reported having symptoms including nightmares (estimated once every two weeks), avoidance behavior, lack of motivation, difficulty concentrating, occasional anger, lost interest in hobbies, occasional thoughts about harming others without intent, and depression.  He reported that he closed his business due to the economy.  He also reported that he had been married to his wife for thirty years ("up and down") and a "decent" relationship with his adult son; he was close to his wife and one friend in Florida.

On mental status examination, the Veteran was casually dressed and adequately groomed; he was fully oriented, with speech and language within normal limits, and thought processes linear and goal-directed.  On several occasions, the Veteran had poor ability to recall history of certain experiences.  The examiner also noted that the Veteran's responses on the PTSD checklist far exceeded his responses when asked directly during the interview.  There was no evidence of hallucinations, delusions, obsessions, or compulsions.  The Veteran reported occasional suicidal ideation but denied history of plan or intent.  Following examination, the diagnoses remained similar to that of the December 2010 VA inpatient report, including PTSD, major depressive disorder, alcohol dependence, and cannabis dependence.  A GAF score of 51 was assigned.  The examiner noted that the Veteran appeared to be functioning with moderate impairment.  In regard to occupational functioning, the examiner indicated that the level of impairment was unclear, as the Veteran closed his business due to economic factors.  In regard to social functioning, the examiner indicated that the level of impairment was moderate to severe in the areas of family and recreational activities.

During the June 2011 Board hearing, the Veteran continued to report a history of work problems, dealing with others, and of "self-medication," similar to the testimony provided to the DRO during the hearing several months prior.  See June 2011 DRO Hrg. Tr. at 5, 12.

In a June 2011 written statement, the Veteran's VA mental health provider at that time noted the Veteran's long-standing history of PTSD, major depressive disorder, and substance abuse, treated with medication for years.  The doctor noted that the Veteran's depression, anxiety, and irritability had been getting worse due to his financial difficulty, and that he was concerned that his wife was going to "kick him out."  The doctor also noted that the Veteran continued to report PTSD-consistent symptoms (to include those noted in previous VA treatment records discussed above), and that he often used cannabis and alcohol for his depression and PTSD symptoms.  Based on these considerations, his progress was noted to be poor.

An August 2011 VA treatment record from another VA mental health provider shows that the Veteran's anxiety and mood symptoms were likely exacerbated by his heavy alcohol and cannabis use and lack of daily structure and activities.

An October 2011 VA treatment record shows that the Veteran was referred to the emergency room for a psychiatric evaluation by his VA mental health provider.  Upon arrival, he was so upset at being involuntarily retained, he became aggressive and was placed in four-point restraints before later cooperating.  Following mental status examination, the mental health examination findings remained substantially similar to those assessments previously of record.  The provider did note protective factors such as the Veteran's supportive wife of over thirty years and financial stability due to her work.  A GAF score of 50 was assigned.

The Veteran was afforded a VA examination in October 2011, during which he reported having symptoms including flashbacks, avoidance behavior, markedly diminished interest in activities, feeling of detachment or estrangement from others, restricted range of affect, sleep difficulties, irritability, and difficulty concentrating.  He reported that he remained married to his wife and had not worked in several years since the failure of his business.  The examiner noted that the Veteran had multiple PTSD symptoms, including depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, memory impairment, flatted affect, impaired abstract thinking, and disturbances of motivation and mood; the previous emergency room treatment was also noted.  The diagnoses were PTSD, major depressive disorder, cannabis dependence, and alcohol dependence, and a GAF score of 45 was assigned.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner indicated that the Veteran had multiple comorbid conditions (PTSD, depressive symptoms, ongoing substance use) that, in concert, caused impairment sufficient to interfere substantially with occupational and social functioning.  The examiner also noted that it was not possible to differentiate symptoms of PTSD, depression, and substance dependence, as they were inextricably intertwined.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation for his service-connected PTSD for the period on or after May 1, 2010.  In this regard, the Veteran has a long-standing history of recurrent symptoms, including sleep disturbance with nightmares, anxiety, disturbances of motivation and mood, being isolated and withdrawn to those other than his wife, and irritability.  Notably, the Veteran's symptomatology and resulting occupational and social impairment appear to have been mostly consistent both before and after his VA hospitalization in 2010.  For example, the Veteran's ongoing treatment providers indicated that his prognosis and/or progress was poor, and that his substance use problems, routinely  noted as a coping mechanism for mental health symptoms, significantly affected him mentally and physically, as discussed in detail above.  See also, e.g., December 2010 Vet Center treatment provider written statement; June 2011 VA treatment provider written statement.  The record also reflects that the Veteran's PTSD, depression, and substance use symptoms are related, and that the Veteran did not fully comprehend the effects of the substance abuse on his body.  See, e.g., June 2010 VA treatment record; October 2011 VA examination report.  Moreover, the October 2011 VA examiner specifically found that the Veteran's symptomatology resulted in occupational and social impairment with deficiencies in most areas.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation for the period after May 1, 2010.

Nevertheless, the Board finds that an evaluation in excess of 70 percent is not warranted for the Veteran's PTSD at any point during the pendency of the appeal, excluding the period of the temporary total evaluation (which is not on appeal).  Overall, the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  Indeed, on various mental health examinations throughout the appeal period, the Veteran was routinely able to communicate with the treatment providers with normal speech and orientation, he denied delusions or hallucinations, as well as actual suicidal and homicidal intent or plan, and generally had appropriate behavior.  In addition, while the Veteran has indicated that the 70 percent criteria is a more appropriate evaluation for his PTSD, as noted above, he has not specifically asserted that his symptoms and resulting functional impairment are more consistent with the 100 percent rating criteria.

The Board notes the Veteran's significant ongoing social difficulties in assigning this rating, to include his difficulty in maintaining effective relationships with people outside of his family.  However, the Veteran was able to maintain an ongoing relationship with his wife, as well as his adult son.  In regard to work, the Veteran had a long self-employment history, even though he may have been previously unsuccessful working for others, and the record shows that the economy was the reason for the closure of his business.  Based on the foregoing, the evidence does not suggest that the Veteran had total social and occupational impairment.

The Board acknowledges the GAF scores of 40, 45, 47, 50, 51, 55, and 60 that were recorded during the appeal period.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.   See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the serious symptomatology contemplated in the 70 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

In addition, the Board notes that some evidence of record as discussed above suggests that the Veteran's depression and substance use is related or unable to be separated from his PTSD symptoms, and there is no specific finding of record to the contrary.  See, e.g., October 2011 VA examination report.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, even applying this consideration here, the overall mental health symptoms and resulting impairment do not support the assignment of a higher evaluation, such that a remand for a VA examination or opinion would be necessary at this time.

In summary, the Board finds that the Veteran's overall disability picture is more appropriately contemplated by the criteria for a 70 percent evaluation, to include consideration of the Veteran's social and occupational functioning as discussed above, and his appeal is granted to that extent.  However, the Board also finds that the weight of the evidence is against a finding for an evaluation in excess of 70 percent for the Veteran's PTSD at any point during the appeal period.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the 70 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning, to include the one-time emergency room evaluation for mental health symptoms, which the Board finds does not amount to frequent periods of hospitalization.  In addition, the Veteran's voluntary inpatient hospitalization for treatment was separately considered and addressed in the temporary total evaluation assigned outside of this appeal.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An evaluation of 70 percent for the period on or after May 1, 2010 for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for PTSD is denied for the entire appeal period, excluding the period of temporary total evaluation for VA hospitalization.



REMAND

The Veteran was afforded a VA audiological examination in February 2009 and diagnosed with bilateral sensorineural hearing loss.  In a March 2009 addendum opinion, the examiner determined that it was not likely that the Veteran's current hearing loss was the result of in-service noise exposure, based on a normal separation examination and physical findings of a post-service VA examination shortly thereafter.

On review, it is unclear if the VA examiner fully contemplated the Veteran's report of in-service and post-service noise exposure, as well as the effects, if any, of post-service ear infections noted in the VA treatment records.

In regard to the claim for service connection for obstructive sleep apnea, claimed as secondary to the service-connected PTSD, the Board observes that the Veteran has not been afforded a VA examination nor has a VA medical opinion been obtained to address the nature and etiology of the obstructive sleep apnea diagnosed in 2005.

On review, the Board finds that additional medical opinions are needed to have sufficient medical evidence to decide the Veteran's remaining claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to a suitably qualified VA examiner for an opinion as to the nature and etiology of the Veteran's current obstructive sleep apnea.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, to include an August 2005 VA treatment record that shows an impression of obstructive sleep apnea following a polysomnogram consultation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea manifested during or is otherwise related to the Veteran's military service, including his symptomatology therein.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused or permanently aggravated by his service-connected PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The RO/AMC should refer the Veteran's claims folder to the February 2009 VA audiological examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  He is in receipt of the Combat Infantryman Badge, and noise exposure during service is therefore acknowledged.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss manifested during or is otherwise related to his military service, including noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should also discuss the significance, if any, of the Veteran's history of ear infections/tubes as documented in the VA treatment records.  See, e.g., August 2005 and September/November 2006 VA treatment records.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


